Citation Nr: 1646179	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  14-24 149	)	DATE
	)
	)
  
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318, to include whether clear and unmistakable error (CUE) was committed in a September 2003 rating decision in its assignment of an effective date of May 2003 for the award of a total disability rating based upon individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1947 to November 1950, when he was discharged on account of physical disability.  He was awarded the Bronze Star Medal and the Purple Heart Medal for his service in Central Europe during World War II.  He died in November 2012.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appellant appeared at the RO in Buffalo, New York, and provided testimony at an August 2015 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In October 2015, the Board remanded the matter for further evidentiary development.  Such development having been satisfactorily accomplished, the case has been returned to the Board for further appellate review.

The Board finds that it has jurisdiction over the issue of whether CUE was committed in the September 2003 rating decision concerning the effective date of the TDIU, as ancillary to the issue of whether entitlement to DIC benefits under 38 U.S.C.A. § 1318 can be established.  See 38 C.F.R. § 3.22(b) (providing, in pertinent part, that CUE in a VA decision can be a basis for finding that the criteria for DIC benefits under § 1318 are satisfied); cf. 38 U.S.C.A. § 7103(c) (Board may correct obvious error in the record on its own initiative); 38 C.F.R. § 3.2600(e) (reviewer may reverse or revise prior decisions of an agency of original jurisdiction, including any prior decision that has become final due to failure to timely appeal, on the grounds of CUE under 38 C.F.R. § 3.150 (a)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The medical evidence of record supported the award of unemployability compensation benefits effective in May 2002, and there was clear and unmistakable error in the September 2003 decision by not assigning this date. 

2.  Because the Veteran should have been in receipt of unemployability compensation benefits from May 2002 until his death in November 2012, a total disability rating should have been in effect for ten years at the time of the Veteran's death.  


CONCLUSION OF LAW

The appellant is entitled to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  38 U.S.C.A. §§ 1310, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.22, 3.400 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, service connection for degenerative arthritis of the left hip, post-operative, with limitation of motion, shortening, and atrophy of the left leg was granted in December 1953.  A 60 percent disability rating was assigned effective as of February 1953, and has remained in effect since then.  

Other than providing documentation to support dependency allowances for his children, the Veteran did not communicate with VA for many years, until he filed a claim for entitlement to a total disability rating based upon individual unemployability in May 2003.  This claim was granted in September 2003, effective in May 2003, based upon a May 2003 statement from his private physician, in which the physician opined that the Veteran was unable to work on account of impairment related to his service-connected left hip disability.  

As noted above, the Veteran died in November 2012, nine years and six months after the effective date of the grant of a total disability rating.  Under the provisions of 38 U.S.C.A. § 1318, DIC benefits are payable to the surviving spouse of a deceased Veteran in the same manner as if the death were service connected, when the service connected disabilities have been continuously rated as totally disabling (to include based on unemployability) for ten years immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  In other words, if the Veteran had lived for six months longer, the appellant would have been entitled to DIC benefits under this provision.  

The appellant asserts that she is indeed entitled to DIC benefits, on the theory that the Veteran was entitled to unemployability benefits for at least several years prior to the award of such benefits, and was in fact unemployed at that time due to his service-connected left hip disability.  During the August 2015 hearing on appeal, the appellant testified that her late husband had not had much contact with VA and did not know he could file for unemployability benefits until 2003.  She believes that he would have filed a claim earlier had he been aware of his eligibility.  

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, a rating decision or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a).

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  In order to establish CUE, the claimant must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In sum, CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

There is a three-part test to determine whether a decision must be revised or reversed based on CUE:  (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 313-14); Wilson v. West, 11 Vet. App. 383, 386 (1998).

The effective date of an award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date.  Otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992) (holding that evidence in a claimant's file which demonstrates that an increase in disability was "ascertainable" up to one year prior to the claimant's submission of a claim for VA compensation should be dispositive on the question of an effective date for any award that ensues).

The governing regulation in 2003 specifically provided that disability compensation will be effective on the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date otherwise the effective date will be the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2003).  

In the effort to develop evidence to support the Veteran's application for unemployability compensation in 2003, the RO solicited private medical records from the Veteran's treating physician.  It is this physician who submitted the May 2003 medical opinion upon which the grant of unemployability benefits was based.  Review of these records, which were received by VA in September 2003, shows that he continued to have arthritis, related to the left hip fusion surgery performed in 1949.  Most of the records pertained to other issues, however, including cardiac pathology.   

The current May 2003 effective date for the grant of unemployability benefits was predicated upon both the date of the treating physician's opinion and the date the Veteran filed his claim.  However, the pertinent medical evidence showed that the Veteran was unemployable due to his left hip disability prior to May 2003.  He noted on his TDIU claim that he was last employed in 2000.  It is clear he was not working in the year prior to his TDIU claim.  Because the contemporaneous medical records showed no changes in the hip during the year prior to the May 2003 statement by the same physician, and in fact, showed that the left hip was static in its level of disability, it is reasonable to interpret these records as supporting an award of TDIU one year prior to the receipt of the May 2003 claim.  Thus, the proper effective date for the award of a 100 percent disability rating based upon unemployability due to the Veteran's service-connected left hip should have been May 2002, representing the earliest date as of which it was factually ascertainable that the increase in disability had occurred.  38 C.F.R. § 3.400(o).  Not assigning this effective date was clear and unmistakable error under the law in effect at the time.  

As applied to the instant appeal, if the effective date of the award of a 100 percent disability rating based upon unemployability due to the Veteran's service-connected left hip should be May 2002, then the Veteran's service-connected disabilities should have been continuously rated totally disabling for 10 or more years immediately preceding death; which then entitles the appellant to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  

The evidence supports the benefit sought and the appeal is granted.  

ORDER

DIC is granted under the provisions of 38 U.S.C.A. § 1318, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


